DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.

 Claim Rejections – 35 USC § 112(a)
The following is a quotation of the paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 29, 30, 32-36, 38-40 and 42-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites “displaying a first interface corresponding to a photo gallery on a display of the touch screen; receiving a first input on the touch screen within the first interface; 

Put another way, the above limitations require three photographing operations resulting in pictures of different sizes, a ratio change that precedes and follows particular photographing operations, and a photographing operation that results from a whole interface display and that results in a picture with a different size from those of the other two pictures.  Applicant noted that paras. [0075-0076] provide support for the above claim features.  Paras. [0075-0076] recite in part: 
For example, as shown in FIG. 2 and FIG. 3, a photo gallery is used as the first application, and a camera is used as the second application. A splitscreen ratio between interfaces corresponding to the two applications on a screen is variable, and a user may set the ratio according to personal preference in real time …  In addition, when a user photographs on a framing interface of the camera, a photo may be fed back in real time in a photo gallery preview area at the bottom, and the user is allowed to tap a picture in the photo gallery to view a big picture … A size of the interface corresponding to the camera on the screen may determine a size of a photographed picture.  (emphasis added)
Examiner believes that the italicized lines above, in particular are too limited and broad to support the specific, multiple photographing, receiving and displaying operations as claimed in claim 1.  Thus, the rejection of claim 1 under 35 U.S.C. 112(a) is maintained. 
Independent claims 34 and 40 have similar features to claim 1, and are rejected for the same reasons.  Claims 29, 30, 32, 33, 35, 36, 38, 39, 42-47 are rejected in view of their dependency on claims 1, 34 and 40. 
Response to Arguments

 	Claim 1 recites “displaying a first interface corresponding to a photo gallery on a display of the touch screen; receiving a first input on the touch screen within the first interface; displaying, in response to the first input being a first preset input, a second interface corresponding to the photo gallery, and wherein the second interface is displayed together with a preview interface corresponding to a camera application on the display of the touch screen, wherein a ratio between the preview interface and the second interface on the display is a first value, wherein the first preset input is a sliding input, and wherein the second interface and the preview interface are arranged in a same direction as a direction of the sliding input; receiving a second input within the preview interface when the ratio is the first value; photographing, while displaying the second interface with the preview interface, a first picture by the camera application in response to the second input to get, after the photographing the first picture, the first picture with a first image size;  receiving a third input while displaying the second interface with the preview interface; changing the ratio between the preview interface and the second interface to a second value in response to the third input and while displaying the second interface with the preview interface, wherein the second value is different from the first value;  receiving a fourth input within the preview interface when the ratio is the second value and while displaying the second interface with the preview interface; photographing a second picture by the camera application, in response to the fourth input, when the ratio is the second value and while 
receiving a fifth input within the preview interface when the preview interface occupies the whole interface of the display; and photographing a third picture by the camera application in response to the fifth input to get, after the photographing the third picture, the third picture with a third image size, wherein the third image size of the third picture is different from the first image size and the second image size.”
 	Put another way, the above claim appears to relate to the following: 
 	(1) displaying a preview interface corresponding to a camera application and a second interface corresponding to a photo gallery, where the interfaces are displayed in a particular ratio to each other; 
 	(2) photographing a first picture with a first image size in response to input to the same preview interface, which is received while the same interfaces are in the above ratio;
 	(3) changing the ratio between the same preview and second interfaces to a second value;
 	(4) photographing a second picture with a second, different image size in response to input within the same preview interface, after and while the ratio between the interfaces was changed to the second value;
 	(5) displaying the same preview interface alone and hiding the earlier, first interface;

 	That is, as indicated above, claim 1 refers to a particular series of ratio changes and photographing operations, all using and based on input to the same preview and second interfaces, which result in three different pictures with different image sizes and two distinct ratios between the interfaces.
 	The support for the above operations, as noted in pages 12-13 of the specification, appears to be the following sentences from paras. [0075, 0076] of the specification, and in particular appears to be largely limited to the italicized lines below:

For example, as shown in FIG. 2 and FIG. 3, a photo gallery is used as the first application, and a camera is used as the second application. A splitscreen ratio between interfaces corresponding to the two applications on a screen is variable, and a user may set the ratio according to personal preference in real time …  In addition, when a user photographs on a framing interface of the camera, a photo may be fed back in real time in a photo gallery preview area at the bottom, and the user is allowed to tap a picture in the photo gallery to view a big picture … A size of the interface corresponding to the camera on the screen may determine a size of a photographed picture.  

 	In the view of the Examiner, the above portions of the specification are unable to support the multiple, specific operations described in claim 1.  For example, the simple phrase “a size of the interface … may determine a size of a photographed picture” does not indicate to a person of ordinary skill that specifically three distinct pictures should be taken of different sizes by providing input to the same second and preview interfaces, which in turn are used for the claimed number and type of ratio changes. The phrase, “a user may set the ratio according to personal preference in real time” similarly does not teach to a person of ordinary skill that the 
 	Put another way, the above few sentences from paras. [0075, 0076] can be understood to cover a wide variety of a photographing, ratio adjustment and input operations.  Due to their brevity and vagueness, such sentences do not specifically teach the particular combination of operations required in claim 1.  Consider the following simple counterexample, which follows from the content of paras. [0075, 0076]: a user provides input to convert a first interface into a split screen between a preview interface and a second interface.  In doing so, the user may “set the ratio according to personal preference in real time.”  (Note that the specification does not make clear how variation in the ratio is performed, and does not, for example specifically indicate that the ratio between the preview and second interfaces can be varied repeatedly through user input while the same interfaces are displayed).  The above, single action also “determine[s] a size of a photographed picture.”  The above, simple example is one interpretation of the content described in paras. [0075-0076] that substantially differs from the implementation described in claim 1.  Many other possible implementations exist that also differ substantially from the implementation described in claim 1.  Examiner respectfully submits that a person of 
 	To facilitate prosecution, Examiner further notes that if Applicant’s expansive understanding of what can be supported by limited words in a specification is accepted (which Examiner does not agree with), then Examiner believes that previously cited prior art may likewise teach the claimed invention e.g., Kim (US 2013/0342482) in combination with Kim (US 2014/0313389).  Put another way, Applicant’s interpretation appears to imply that if a specification broadly notes that various operations can be performed, then the specification can be understood to support and teach a wide array of specific combinations and/or repetitions of those operations under a variety of conditions, even if those specific combinations/repetitions are not explicitly mentioned in the specification.  If similar logic is applied to the above Kim references, then Examiner is inclined to believe that the Kim references would teach much or all of the claimed invention, particularly given that the ‘482 Kim reference also teaches splitting camera and gallery applications into independently controllable, resizable partitions/interfaces.  However, further review would be required to confirm this view.  
   	Independent claims 34 and 40 have similar features to claim 1, and are rejected for the same reasons.  Claims 29, 30, 32, 33, 35, 36, 38, 39, 42-47 are rejected in view of their dependency on claims 1, 34 and 40.  
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kim (US 7,705,833) teaches adjusting a boundary between first and second display regions in a mobile device display e.g., see Kim Abstract. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J YOON/Primary Examiner, Art Unit 2143